81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elliott GAINES, Plaintiff-Appellant,v.Dorothy F. KEA, Registrar of the State Board of Elections;Janet Reno, United States Attorney General;  George Allen,Governor of Virginia;  James S. Gilmore, III, AttorneyGeneral of Virginia;  Bruce Meadow, Secretary of State Boardof Elections, Defendants-Appellees.
No. 95-7640.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 4, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Albert V. Bryan, Jr., Senior District Judge.  (CA-95-971-AM)
Elliott Gaines, Appellant Pro Se.
E.D.Va.
DISMISSED IN PART AND AFFIRMED IN PART.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his motion for reconsideration.   Appellant noted the appeal of the dismissal outside the sixty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).   The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).   The district court entered its order on July 19, 1995;  Appellant's notice of appeal was filed on October 9, 1995.   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider the dismissal of his complaint.   We therefore dismiss the appeal of the July 19 order.


2
Appellant also appeals the denial of his motion for reconsideration.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Gaines v. Kea, No. CA-95-971-AM (E.D.Va. Sept. 13, 1995).   We deny Appellant's motion to appoint counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART, AFFIRMED IN PART